DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 08/04/2021: Claims 1 and 6-12 are pending. 

Response to Arguments
Objection to the Specification
Applicant's arguments regarding the objection to the specification have been fully considered and are persuasive.  Therefore the objection has been withdrawn.

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-2 and 4-12 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.




Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claim 1-2, 4-8 and 10-12 under 35 U.S.C. 103 as being obvious over Dunn et al (US 2009/0289580 A1) in view of Yang (US 2007/0035950 A1) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
Applicant's arguments regarding the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Dunn in view of Yang in view of Dunn et al (US 2011/0096246 A1, heretofore referred to as Dunn ‘246) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.



Allowable Subject Matter
Claims 1 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… at least one sensing device disposed on a periphery of the optical cavity for sensing the liquid crystal layer of the display unit, wherein the at least one sensing device comprises a temperature sensing device to directly sense the temperature of the liquid crystal layer of the display unit.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 6-12 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


               - Endo et al teaches a sensing element that senses temperature but does not teach “… at least one sensing device disposed on a periphery of the optical cavity for sensing the liquid crystal layer of the display unit, wherein the at least one sensing device comprises a temperature sensing device to directly sense the temperature of the liquid crystal layer of the display unit.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863